Case 1:19-cv-01235-APM Document 8 Filed 05/28/19 Page 1 of 1

Case 1:19-cv-01235-APM Document 2 Filed 04/29/19 Page 2 of 6

AO 440 (Rev. 06/12} Summons in a Civil Action (Page 2)
Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (D)

This summons for (name of individual and title, ifany) Joseph Gupton
was received by me on (date) April 29, 2019

©) [ personally served the summons on the individual at (place)

On (date) ; OF

© I left the summons at the individual’s residence or usual place of abode with (name)
, a person of suitable age and discretion who resides there,
on (date) , and mailed a copy to the individual’s last known address; or

@ I served the summons on (name of individual) , who is
designated by law to accept service of process on behalf of (name of organization)

on (date) ; or

O I returned the summons unexecuted because sor

a Other (specif): Pursuant to MPD.General Order 701.04 governing service of summons on its officers, | emailed
the summons for Officer Gupton to mpd.subpoenas@dc.gov on April 30, 2019. Officer Gupton
indicated his acceptance of the summons and complaint in a signed copy of an Acknowledgement
of Receipt of Summons and Complaint dated May 6, 2019.

My fees are $ for travel and $ for services, for a total of § 0.00

I declare under penalty of perjury that this information is true.

  

Date: May 28, 2019

Server's signature

Elaine Stamp, Paralegal and Intake Manager
Printed name and title

American Civil Liberties Union Foundation of the District of
Columbia, 915 15th Street NW, 2nd Floor Washington, DC
20005

~~ Server's address

Additional information regarding attempted service, ete:
